Citation Nr: 9909408	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-28 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from December 1951 to 
December 1955.  He is deceased, and the appellant is his 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance.  Additional evidentiary development is warranted 
prior to appellate disposition of the appellant's claims.  

First, the appellant contends that the veteran's exposure to 
asbestos during service led to the development of the lung 
cancer that caused his death.  In the statement of the case, 
the RO informed her that she should complete authorization 
forms for any private physician or hospital that treated the 
veteran for asbestosis, and the RO would request these 
records.  She submitted an authorization form for Barry 
Whites, M.D., at Pulmonary Consultants.  The Board notes that 
the veteran had also submitted an authorization form for 
Pulmonary Consultants for treatment since May 1985 in 
connection with his claim for service connection for 
asbestosis.  He also indicated during a period of 
hospitalization from August to September 1996 that he had 
been diagnosed with asbestosis in 1985.  Treatment records 
from Pulmonary Consultants have not been requested.  These 
treatment records may be relevant to the appellant's claims 
and are necessary for a fair adjudication of her claims.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, an 
attempt to obtain these records is warranted.

Second, the appellant testified that the veteran worked in 
shipyards after service and he had been involved in legal 
disputes regarding asbestos exposure.  The RO should request 
that the appellant provide any details she may have regarding 
these lawsuits, as well as any legal documents, pleadings, 
and medical records concerning these disputes.  

Third, the appellant testified that she did not know whether 
the veteran smoked before going into the service, but he 
smoked after getting out of the service, and her 
representative argued that the veteran became addicted to 
tobacco during service, which eventually led to his death.  
In April 1998, the RO sent a letter to the appellant 
requesting that she provide medical evidence (a) of a 
relationship between cigarette smoking and the veteran's 
cause of death and tobacco use during service, or (b) that 
the veteran's nicotine dependence arose during service and 
that there is a relationship between that nicotine dependence 
and the cause of the veteran's death.  In response, the 
appellant stated that "all medical records are in the hands 
of the VA as to [the veteran's] dependency on tobacco."  The 
RO obtained the veteran's medical records from the VA Medical 
Center in Mobile, Alabama, for hospitalizations and treatment 
between August 1996 and March 1997.  The RO should ask the 
appellant whether she is indicating that there are additional 
VA records for the veteran that are relevant to her claims.  
If so, the RO must obtain these records.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding these claims.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

Accordingly, while the Board regrets the delay, in order to 
assure that evaluation of the appellant's claims is a fully 
informed one, the case is REMANDED for the following:

1.  Request the veteran's medical records 
for treatment for asbestosis by Pulmonary 
Consultants from May 1985.  All records 
obtained should be associated with the 
claims file.  If the RO is unable to 
obtain these records, inform the 
appellant and her representative, so that 
she will have an opportunity to obtain 
and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Request that the appellant provide 
any details she may have regarding the 
veteran's lawsuit(s) based on asbestos 
exposure.  Ask that she submit any legal 
documents, pleadings, and medical records 
concerning these disputes, or provide the 
RO the necessary information to obtain 
such documents.

3.  Ask the appellant if there are VA 
medical records for the veteran other 
than records from the VA Medical Center 
in Mobile, Alabama, covering 
treatment/hospitalization from August 
1996 to March 1997.  If there are 
additional VA records that are relevant 
to her claims, she should indicate the VA 
facility where the veteran received 
treatment and the approximate date(s) of 
such treatment.  If the appellant 
references the existence of additional VA 
medical records for the veteran, the RO 
must request such records, and associate 
all requests and any records received 
with the claims file. 

4.  Thereafter, readjudicate the 
appellant's claims for service connection 
for the cause of the veteran's death and 
Chapter 35 benefits.  If any benefit 
sought on appeal remains denied, provide 
the appellant and her representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed; however, she is 
free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
